UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number333-148664 ECOLOGIX RESOURCE GROUP INC. (Exact name of registrant as specified in its charter) Delaware 98-0533882 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9903 Santa Monica Blvd., Suite 918 Beverly Hills, CA (Address of principal executive offices) (Zip Code) 888-564-4974 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares outstanding Date Common, $.0001 par value November 19, 2010 1 ECOLOGIX RESOURCE GROUP INC. Form 10-Q Index Page Part I – FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited) F-1 Condensed Balance Sheet F-2 Condensed Statements of Operations F-3 Condensed Statements of Cash Flows F-4 Notes on Condensed Financial Information F-5 Item 2. Management’s Discussion and Analysis or Plan of Operation 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Control and Procedures 6 Part II. OTHER INFORMATION Item 1.Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3.Defaults Upon Senior Securities 7 Item 4.Reserved 7 Item 5.Other Information 7 Item 6.Exhibits 7 Signatures 8 Certifications 2 Part I: Financial Information Item 1. Financial Statements ECOLOGIX RESOURCE GROUP, INC. INDEX TO FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Financial Statements- F-1 Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 F-2 Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2010 and 2009 F-3 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 F-4 Notes to Consolidated Financial Statements F-5 F-1 ECOLOGIX RESOURCE GROUP, INC. CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2, 2009 Asof Asof September30, December31, ASSETS Current Assets: (Unaudited) (Audited) Cash in bank $ $ Total current assets Other Assets: Property, plant and equipment, net of depreciation Timber rights, net - - Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Accrued liabilities Convertible Debt Derivative Liability Loans from related parties - Directors and stockholders Total liabilities Stockholders' (Deficit) Preferred stock, par value $.0001 per share, 50,000,000 sharesauthorized; 10,000 and 10,000 sharesissued and outstanding, respectively Common stock, par value $.0001 per share, 2,000,000,000 sharesauthorized; 512,000,000 and 501,000,000 sharesissued and outstanding, respectively Additional paid-in capital Discount on common stock ) ) Accumulated other comprehensive (loss) income ) Retained deficit ) ) Total stockholders' (deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes to financial statements are an integral part of these statements. F-2 ECOLOGIX RESOURCE GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPEHENSIVE LOSS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September30, September30, September30, September30, Revenues $
